Citation Nr: 0124699	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-15 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1969 and 
from February 1991 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the RO which 
increased the rating from 10 to 50 percent for the service-
connected PTSD.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1998.  The veteran subsequently 
testified at a personal hearing before the undersigned Member 
of the Board in July 2001.

As the veteran and his representative presented statement 
referable to a claim for TDIU at the recent hearing, the 
Board has recharacterized the issues as stated on the 
preceding page.  

(The issue of TDIU is addressed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran's PTSD is shown to be manifested by a level 
of impairment that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, memory, 
insight and mood, and is shown to be manifested by confusion, 
impaired cognitive functioning, insomnia, depression and the 
inability to establish and maintain effective work and social 
relationships.  

2.  Findings of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name are not 
demonstrated to be due to the service-connected disability.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.129, 4.130 including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

Service connection for PTSD was originally granted in a March 
1996 RO rating decision.  A 10 percent evaluation was 
assigned to that disability effective on the effective date 
of service connection.  

In August 1997, the veteran submitted a claim for an 
increased rating for the service-connected PTSD.  In this 
regard, the veteran was afforded a VA examination in October 
1997.  At that time, the veteran reported that he anticipated 
a third divorce.  The veteran had been unemployed for over 
six months and had previously had multiple job losses due to 
depressive symptoms.  The veteran also recently lost his 
drivers license for reckless driving.  On the mental status 
examination, the veteran described himself as being depressed 
and restless.  He had difficulty eating with decreased 
appetite and weight loss.  He was also sleeping poorly unless 
medicated.  The veteran reported having flashbacks of 
Vietnam, increased startle and waking up at night.  

On the formal mental status examination, the veteran was able 
to do reversals fine, but Serial Sevens and Serial Threes 
were rather poor.  On memory testing, the veteran could only 
remember one of three objects at 5 minutes.  He complained of 
significant difficulty concentrating and the examiner noted 
that this was consistent with the test results.  The veteran 
also described himself as having very hypochondriacal 
complaints and that he developed social phobia where he was 
reluctant to leave his house and became quite socially 
isolated.  

The veteran described the traumatic event as being 
experienced both through current and intrusive distressing 
recollections and dreams about the event as well as distress 
and exposure to events that seem to resemble being back in a 
helicopter in Vietnam.  He also had persistent avoidance of 
stimuli associated with it, including avoidance of activities 
that might arouse recollections of being in Vietnam, markedly 
diminished interest in significant activities and a feeling 
of detachment and estrangement from others as well as 
restrictive affect.  Also, symptoms of increased arousal with 
difficulty falling asleep, outbursts of anger, particularly 
when driving his car, difficulty concentrating and an 
exaggerated startle response were noted.  

The diagnosis was that of PTSD; major depressive disorder, in 
the past, not currently.  The veteran's Global Assessment of 
Functioning (GAF) score was listed as 45, with very limited 
social functioning and significant symptomatology.  

Outpatient treatment records show that the veteran sought 
treatment for his PTSD from the Vet Center in Norwich, 
Connecticut.  An August 1997 assessment indicated that the 
veteran's PTSD was extremely severe and his GAF score was 
listed as 50.  

Based on the findings at the October 1997 VA examination, as 
well as the outpatient treatment records from the Vet Center, 
the RO increased the rating to 50 percent for the service-
connected PTSD, effective on August 18, 1997, the date on 
which the RO received the veteran's claim for increase.  

The veteran timely appealed that determination.  The veteran 
thereafter testified at a personal hearing before a Hearing 
Officer at the RO in December 1998.  At that time, the 
veteran testified that he had not been able to work since 
1995 and that he had a severe impairment socially and 
industrially, manifested by depression, panic and anxiety.  
The veteran testified that his medication prescriptions 
included nefazodone and trifluoperazine, and alprazolam, 
which was generic for Xanax.  The veteran was also able to 
recall the exact dosages of those medications.  The veteran 
testified in great detail regarding a road rage incident 
which ultimately led to the loss of his driver's license.  In 
addition, the veteran also testified in great detail as to 
his military experiences and a post-service run-in with the 
police.  

A 1998 medical report from Connecticut Department of Social 
Services indicated that the veteran was physically capable of 
work, but was 100 percent psychologically incapacitated.  The 
examiner indicated that the veteran was unable to work due to 
paranoia, psychosis and anxiety.  Diagnoses were those of 
psychosis and PTSD.  

The veteran subsequently testified at a personal hearing 
before the undersigned Member of the Board in July 2001.  At 
that time, the veteran submitted additional medical records 
and formally waived RO review of the newly submitted 
evidence.  This evidence shows that the veteran was awarded 
Social Security Disability in June 1999.  

In addition, the veteran submitted a VA inpatient summary 
showing a two day evaluation report for the veteran's PTSD.  
Specifically, the diagnoses were those of PTSD, chronic and 
severe, anxiety disorder and nicotine dependence.  The report 
noted that the veteran was considered unemployable due to his 
persistent and severe PTSD symptoms.  

Finally, the veteran also submitted an April 2001 Letter of 
Acceptance into a PTSD treatment program at the Northhampton 
VA Medical Center.  The admission date is set for October 9, 
2001 and the veteran will be discharged on November 19, 2001.  

At his personal hearing before the undersigned Member of the 
Board in July 2001, the veteran testified that he continued 
to receive weekly counseling from the Vet Center in Norwich.  
The veteran testified that he was divorced from his third 
wife because of his restless sleep disorder during which he 
would punch his wife.  

The veteran also testified that he used drugs for medication, 
to keep him in a "dumb" state.  The veteran indicated that 
it was hard for him to associate with people, other than his 
friends in counseling at the Vet Center and his immediate 
family.  The veteran testified that he had panic attacks and 
that he had trouble concentrating.  The veteran reported that 
he was unable to work due to his PTSD.  

Currently, the veteran contends that his service-connected 
PTSD has rendered him totally disabled.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on its review of the record, the Board finds that the 
service-connected disability picture referable to PTSD is 
shown to more nearly approximate the schedular criteria that 
supports the assignment of a 70 percent rating under 
Diagnostic Code 9411.  The medical evidence shows that the 
veteran's GAF score is 45, signifying serious symptoms.  

Specifically, serious impairment in social and occupational 
functioning is shown with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as:  confusion, inability to concentrate, 
inability to work, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

Furthermore, the veteran testified at his personal hearings 
that he failed on numerous occasions to maintain gainful 
employment and had difficulty controlling his anger and 
emotions.  

The veteran's inability maintain effective relationships is 
evident by his three divorces.  

The veteran has repeatedly asserted that his memory and 
concentration were poor, which the October 1997 VA examiner 
indicated was consistent with his test results.  

Lastly, the veteran is in receipt of Social Security 
Disability due to his psychiatric disability.  

Finally, the record shows that the veteran has received 
ongoing treatment for his PTSD for several years, and is 
currently scheduled for additional treatment at the PTSD unit 
at a VA Medical Center.  

Nonetheless, despite the veteran's severe PTSD symptoms, the 
evidence of record does not establish that the veteran is 100 
percent disabled, as the evidence does not show total 
occupational and social impairment.  Specifically, there is 
no evidence of persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or an inability to perform activities of 
daily living.  The veteran is not disoriented to time or 
place.  Finally, the veteran the veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

In fact, the veteran was able to recall, in great detail, 
events from the recent and remote past.  The veteran was able 
to list his medications including the daily dose for each 
medication.  In addition, the veteran knew for which symptoms 
each medication was intended to control.  

In summary, the evidence of record shows that the veteran 
suffers from severe PTSD symptoms, but the record clearly 
shows that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 70 percent rating.  

The Board finds in this regard that the medical evidence in 
this cases serves to establish that the service-connected 
PTSD is manifested symptoms that more nearly approximate a 
level of impairment consistent with that of severe 
disability, but total occupational and social impairment is 
not shown..

Given the findings in this case, the Board concludes that an 
increased rating of 70 percent is assignable in accordance 
with the provisions of Diagnostic Code 9411.  The medical 
evidence does not show that the veteran's PTSD is productive 
of total occupational and social impairment.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Part 
4 including Diagnostic Code 9411 (2001).  



ORDER

An increased schedular rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



REMAND

As noted hereinabove, the veteran has testified at his 
personal hearings in December 1998 and April 2001 that he was 
no longer able to work due to his service-connected 
disability.  

Moreover, a 1998 medical report from Connecticut Department 
of Social Services indicated that the veteran was physically 
capable of work, but was 100 percent psychologically 
incapacitated.  The examiner indicated that the veteran was 
unable to work due to paranoia, psychosis and anxiety.  

In addition, the veteran submitted a VA inpatient summary 
showing a two day evaluation report for the veteran's PTSD.  
Specifically, the diagnoses were those of PTSD, chronic and 
severe, anxiety disorder and nicotine dependence.  The report 
noted that the veteran was considered unemployable due to his 
persistent and severe PTSD symptoms.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with respect 
to the TDIU issue in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision with respect to the TDIU issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(2001).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  

The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2001).  

In light of the foregoing, the Board finds that another 
psychiatric examination is required to determine whether the 
veteran is unemployable due to his service-connected 
schizophrenic reaction.  

The Board also requests that any medical records referable to 
grant of disability benefits by the Social Security 
Administration should be obtained for review in connection 
with the veteran's claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD, particularly 
any who have indicated that he was unable 
to work because of these disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of any 
records referable to a grant of 
disability benefits by the Social 
Security Administration, not already 
secured.  

3.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should elicit from the 
veteran and record a full medical and 
employment history.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
veteran's service-connected PTSD 
precludes him from securing and following 
substantially gainful employment 
consistent with his education and work 
background.  Complete rationale for the 
opinions expressed should be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the TDIU issue.  The RO 
must undertake appropriate steps to 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  Then, if any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

